Judgment reversed. Grounds stated in journal entry.
It is ordered and adjudged by this court, that the judgment of the said circuit court be, and the same hereby is, reversed. And this court proceeding to render the judgment which said circuit court should have rendered, it is considered and adjudged that the judgment of the court of common pleas be, and the same hereby is,, reversed for the following reasons: First, that said court erred in the admission of hearsay from the witnesses Cherry and Johnson; and, second, because of the misconduct of counsel for the prevailing party in addressing the jury.
Davis, C. J., Spear, Shauck and O’Hara, JJ., concur.